Citation Nr: 0305044	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  02-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for a back 
disability.

A hearing was held on July 26, 2002, in Seattle, Washington, 
before Wayne M. Braeuer, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The Board undertook additional development in this case 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  That development has been completed, and the Board 
now addresses the issue of service connection for a back 
disability in this decision.

In the decision below, the Board has granted the veteran's 
claim for service connection for a back disability, and 
therefore the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the requirements of 
the Veterans Claims Assistance Act of 2000, a law which 
concerned VA's duty to assist veterans with their claims, 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.


FINDINGS OF FACT

1.  The veteran sustained a low back injury repeatedly 
lifting heavy ammunition in service.

2.  The veteran currently has a back disability most recently 
diagnosed in February 2003 as lumbar spine degenerative disc 
disease and degenerative arthritis.

3.  The veteran's current lumbar spine degenerative disc 
disease and degenerative arthritis is the result of a low 
back injury the veteran sustained lifting heavy ammunition in 
service.


CONCLUSION OF LAW

Lumbar spine degenerative disc disease and degenerative 
arthritis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability that is 
the result of an injury or disease incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  In this case, the veteran claimed service 
connection in May 1999 for a back disability, alleging that 
it resulted from heavy lifting that he did in service in the 
1950s.

The veteran's service medical records, with the exception of 
the separation examination report, are unavailable, and it is 
presumed that they were destroyed in a fire which occurred at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in July 1973.  Although the RO attempted to obtain 
records from other sources, none were found.  The September 
1957 separation examination report reflected no complaints or 
findings of a back disability.

The veteran and his wife submitted statements in May 1999 
regarding the veteran's back disability.  The veteran 
described the heavy lifting that he did in service in the 
1950s, and his wife stated that she had known the veteran all 
her life and married him 12 months after he separated from 
service.  She further indicated that she noticed that the 
veteran had back pain since service.

The veteran submitted an examination report, dated in August 
2000, from a private chiropractor, B.W.M., D.C., who's 
findings indicated, among other things, that the veteran's 
lumbar range of motion was markedly restricted.  The 
diagnosis was chronic cervical thoracic and lumbar segmental 
dysfunction with associated spinal degenerative changes and 
abnormal posture.

On a VA spine examination report, dated in February 2003, the 
examiner noted the veteran's history of having done repeated 
heavy lifting for his job in ammunition supply for 27 months 
of the three years in military service.  After conducting a 
full and complete examination of the spine, including review 
of x-rays of the veteran's spine, the examiner's diagnoses 
were (1) lumbar spine degenerative disc disease and 
degenerative arthritis; (2) old compression fracture of T-11 
and T-12 vertebral bodies; and (3) sacroiliac joint 
osteoarthritis.  The examiner specifically noted his opinion 
that the second two diagnoses were not related to military 
service.  However, with regard to the first diagnosis, the 
examiner stated that it was his opinion as an orthopedic 
surgeon that the veteran's lumbar back condition (that is, 
the degenerative disc disease and degenerative arthritis) was 
related to and was caused by the veteran's job that he did in 
ammunition supply in the military service which required 
extremely heavy lifting for 27 months.

Based on the evidence noted above, the Board finds that the 
veteran sustained a low back injury repeatedly lifting heavy 
ammunition in service; that he currently has a back 
disability diagnosed in February 2003 as lumbar spine 
degenerative disc disease and degenerative arthritis; and 
that his current lumbar spine degenerative disc disease and 
degenerative arthritis is the result of the low back injury 
the veteran sustained lifting heavy ammunition in service.  
Accordingly, the Board concludes that lumbar spine 
degenerative disc disease and degenerative arthritis was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

ORDER

Service connection for lumbar spine degenerative disc disease 
and degenerative arthritis is granted.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

